Case 1:21-cv-00309-ELH Document 47 Filed 09/15/21 Page 1 of 2
Case 1:21-cv-00309-ELH Document 41-3 Filed 09/01/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

DAVID JOHN BOSHEA, *
Plaintiff, *
V. i Case No. 1:21-C V-00309-ELH

COMPASS MARKETING, INC.,
Defendant,

and

COMPASS MARKETING, INC.
Third-Party Plaintiff,
v.

JOHN DOE(S), *

Third-Party Defendant(s).

ORDER

| tenes 2A
This matter comes to be heard on the Plaintiff's Cemtested-Motion for Leave to File His

CLE) ) Qe S. plone fef
Second Amended Complaint filed by David John Boshea Neto doling iho nboomaien i
(@= He). Defendant Consens EOF %o,% 3.
proper, TCTs “
TRo-~efore, Ub
ORDERED that the motion is granted, and it is further

ORDERED that, under Local Rule 103(6), the Second Amended Complaint attached to the

9 Of D/L 197 Dy

motion as Exhibit | is deemed Tiled’and served as of September ¥; 2021, and it is further Lk”
ORDERED that, under Local Rule 103(6)(b), the exhibits attached to the original

Complaint filed in this lawsuit are made a part of the Second Amended Complaint.
Case 1:21-cv-00309-ELH Document 47 Filed 09/15/21 Page 2 of 2
Case 1:21-cv-00309-ELH Document 41-3 Filed 09/01/21 Page 2 of 2

Con k. Yeurre
Judge F/ 14/21
